Citation Nr: 9930174	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In May 1999, the veteran appeared before the undersigned 
member of the Board via video conferencing, and gave 
testimony in support of his claim.  



REMAND


The veteran seeks an increased evaluation for his service-
connected bilateral pes planus.  The Board finds that the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that the 
veteran has presented a claim that is plausible and capable 
of substantiation.  

The veteran was examined by VA in April 1997.  At that time, 
he complained of painful feet and difficulty walking a long 
distance.  It is unclear whether the veteran's claims file 
was made available to the examiner.  The Board notes that an 
increased evaluation for pes planus requires the presence of 
very specific symptoms and the presence or absence of such 
symptoms was not adequately addressed in the previous VA 
examination.  In addition, at his video hearing before the 
undersigned, the veteran testified that he had spasms and 
cramps in the arch of his feet, that he had trouble sleeping 
at night due to his feet, and that his foot disability 
affected his employment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1998).  The Board notes that 38 C.F.R. §§ 4.40 and 
4.45 have not been considered.



In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary. 
Accordingly, this case is REMANDED to the RO for the 
following:



1.  The veteran should be afforded a 
comprehensive VA examination by a 
podiatrist to determine the current 
manifestations and severity of his 
service-connected pes planus.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed. The veteran's current 
complaints and the examination findings 
must be reported in detail by the 
examiner.  The examiner is asked to 
review the following list of symptoms and 
to indicate the absence or presence of 
the listed symptoms: Marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, no improvement 
with use of orthopedic shoes or 
appliances, objective evidence of marked 
deformity such as pronation or abduction, 
an accentuation of pain on manipulation 
and on use of the feet, an indication of 
swelling on use, and characteristic 
callosities.  The examiner should also 
comment on whether the veteran's pes 
planus is mild, moderate, severe, or 
pronounced.  The rationale for all 
conclusions should be stated in full.

2.  Thereafter, the RO should then review 
the examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case containing all applicable laws and 
regulations not previously included and given the opportunity 
to respond thereto. No action is required of the veteran 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


